UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 28, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number: 333-203373 MY CLOUDZ, INC. (Exact name of registrant as specified in its charter) Nevada 36-4797193 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 430/23 Moo 12, Nongprue, BanglamungChonburi, 20150 Thailand
